Case: 12-14034   Date Filed: 05/29/2013   Page: 1 of 12


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14034
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 3:11-cr-00119-TJC-JBT-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

BRANDON MEREDITH HARDY,
a.k.a. BrandonGA,
a.k.a. bmhhpd,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (May 29, 2013)

Before HULL, JORDAN, and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-14034    Date Filed: 05/29/2013    Page: 2 of 12


      Brandon Hardy appeals his conviction for attempting to persuade, induce,

entice, or coerce a person whom he believed had not attained 18 years of age to

engage in sexual activity constituting a criminal offense, in violation of 18 U.S.C.

§ 2422(b). For the reasons set forth below, we affirm Hardy’s conviction.

                                          I.

      At trial, the government presented the testimony of Charles McMullen, who

previously worked in an undercover capacity for the Florida Attorney General’s

Child Predator Cybercrime Unit. In April 2011, McMullen, posing as a

12-year-old boy named “Paul” logged into a teen-chat website and received a

private message from Hardy. Paul informed Hardy that he was 12 years’ old.

Through a series of online conversations, Hardy and Paul discussed numerous

sexual acts in graphic detail and made plans for Hardy to drive to meet Paul.

Within five days of speaking with Paul, Hardy drove from his home in Georgia to

the address in Florida where Paul claimed that he lived. Upon arriving at the

address, law enforcement arrested Hardy, and he told law enforcement that, had he

not been arrested, he only intended to “hang out” with Paul. Also at trial, Hardy

renewed an objection under Fed.R.Evid. 404(b) (“Rule 404(b)”) that he had made

prior to trial concerning a government witness’s testimony as to the descriptions of

three images of child pornography that Hardy possessed in November 2010. The

court overruled Hardy’s objection because the images were probative of his intent,


                                          2
              Case: 12-14034     Date Filed: 05/29/2013    Page: 3 of 12


as the images showed underage boys in various sexual positions and illustrated

Hardy’s sexual interest in underage boys. Thus, the testimony concerning the

images was admitted. The jury found Hardy guilty, and the court sentenced him to

120 months’ imprisonment.

                                          II.

      On appeal, Hardy argues that the evidence was insufficient to show that he

intended to persuade, induce, entice, or coerce “Paul” to engage in sexual activity

with him, but Hardy concedes that the other elements of the offense are not in

dispute. Hardy asserts that, although he discussed sexual acts with Paul and drove

from Georgia to Florida to meet him, Paul appeared to be “completely on board”

with Hardy’s suggestions and constantly reassured Hardy that Paul wanted “to get

together.” Although Hardy was the one who first suggested that he and Paul “hang

out,” Hardy refused to visit Florida at least six times before he traveled to Florida.

Hardy further argues that he did not state what he would like to do with Paul if

they were together until Paul encouraged Hardy, and that Paul’s statements made

Hardy believe that Paul was eager to meet and engage in sexual acts with Hardy.

Hardy asserts that his post-arrest statement to law enforcement illustrates that he

did not possess the requisite intent, as he informed law enforcement that he was

“just a big talker” and that he “probably would just have taken Paul out to eat and

then dropped him at home.” According to Hardy, the evidence showed that Hardy


                                           3
              Case: 12-14034     Date Filed: 05/29/2013   Page: 4 of 12


did not entice Paul, but rather was coaxed along by McMullen. Hardy asserts that

this conclusion is consistent with his sexual history, as he did not become sexually

active until the year that he was arrested.

      We review a challenge to the sufficiency of the evidence de novo, drawing

all reasonable inferences in favor of the verdict. United States v. Lee, 603 F.3d

904, 912 (11th Cir. 2010). Further, we will not disturb the verdict unless no trier

of fact could have found guilt beyond a reasonable doubt. Id. It is not necessary

that the evidence presented at trial excludes every reasonable hypothesis of

innocence or is wholly inconsistent with every conclusion except that of a

defendant’s guilt. United States v. Gamory, 635 F.3d 480, 497 (11th Cir. 2011).

      An offense under § 2422(b) occurs where a defendant “knowingly

persuades, induces, entices, or coerces any individual who has not attained the age

of 18 years, to engage in . . . any sexual activity for which any person can be

charged with a criminal offense.” 18 U.S.C. § 2422(b). In order to prove an

attempt to commit § 2422(b), the government must prove that (1) the defendant

acted with a specific intent to persuade, induce, entice, or coerce a minor to engage

in unlawful sexual activity, and (2) he took a substantial step toward the

commission of the offense. United States v. Murrell, 368 F.3d 1283, 1286 (11th

Cir. 2004). With regard to intent under § 2422(b), the government must prove that

the defendant intended to cause assent on the part of the minor, not that he acted


                                              4
              Case: 12-14034     Date Filed: 05/29/2013    Page: 5 of 12


with the specific intent to engage in sexual activity. Lee, 603 F.3d at 914. Thus,

the statute “criminalizes an intentional attempt to achieve a mental state—a

minor’s assent.” Id. (quotation omitted). We have determined that a defendant

possessed the specific intent to persuade, induce, entice, or coerce minors to

engage in criminal sexual activity where the evidence at trial showed that the

defendant (1) initiated contact with an undercover agent who was posing as three

minor girls, (2) repeatedly asked the minors to engage in oral sex and sexual

intercourse, (3) posted pictures of his genitalia, (4) made arrangements to meet the

minors, and (5) arrived at the scheduled time and place to meet one of the minors.

United States v. Yost, 479 F.3d 815, 816, 819 (11th Cir. 2007).

      Here, the evidence was sufficient for a reasonable jury to find beyond a

reasonable doubt that Hardy intended to persuade, induce, entice, or coerce “Paul”

to engage in illegal sexual activity with him. First, Hardy initiated contact with

Paul on a teen-chat website, and Paul informed Hardy that he was 12 years’ old.

Next, the text of the online conversations Hardy had with Paul show that Hardy

suggested numerous sexual acts that he wanted to perform on Paul. These

conversations further show that, in order to entice Paul to assent to these acts,

Hardy repeatedly told Paul that the sexual activity would make Paul “feel good,”

that the activity would be “a lot of fun,” and that Paul would enjoy the activities.

Hardy also repeatedly indicated how “hot” Paul was. Contrary to Hardy’s


                                           5
              Case: 12-14034     Date Filed: 05/29/2013     Page: 6 of 12


argument, the record shows that he often suggested sexual activities without any

encouragement from Paul. Additionally, Hardy told Paul that he would bring a

picture to their meeting in order to sexually arouse Paul, and Hardy actually

brought an image of an adult male anally penetrating a prepubescent child to the

meeting. Hardy also brought strawberry lubricant with him to the meeting after

stating, during a conversation with Paul, that Hardy would use that type of product

while engaging in sexual activity with Paul.

      Further, although Hardy asserts that he avoided making plans with Paul,

Hardy was the first to suggest that they “hang out.” Additionally, Hardy drove to

meet Paul within five days of first speaking with him, and the record shows that

Hardy would have visited Paul sooner if he had not been intoxicated during one of

the online conversations. Next, although Hardy contends that the evidence shows

that he was just a “big talker” and would not actually have engaged in sexual

activity with Paul, the jury was allowed to disbelieve Hardy’s statement during the

post-arrest interview, in light of the other evidence illustrating that he intended to

entice Paul into engaging in sexual activity with him. See United States v. Farley,

607 F.3d 1294, 1334 (11th Cir. 2010) (finding that the district court, as the trier of

fact, was allowed to believe the defendant’s repeated communications that he was

“for real” and to disbelieve his insistence at trial that it was a fantasy). Therefore,

we conclude that sufficient evidence supported the jury’s finding that Hardy


                                           6
              Case: 12-14034    Date Filed: 05/29/2013   Page: 7 of 12


intended to persuade, induce, entice, or coerce Paul to engage in sexual activity.

See Yost, 479 F.3d at 819.

                                         III.

      Hardy argues that the district court abused its discretion in allowing a

government witness to describe the images of child pornography found on Hardy’s

computer in November 2010, five months before the charged offense. Hardy

argues that the evidence was only relevant to his character, as the court determined

that the recovered images were probative of Hardy’s sexual interest in underage

boys. Hardy contends that research shows that the fact that he has a sexual interest

in underage boys bears little on whether he intended to entice an underage boy to

engage in sexual acts with him. Hardy further argues that, even if the evidence of

his prior possession of child pornography had some probative value, it was slight,

as the evidence’s value was duplicative of the images discovered on Hardy’s

laptop when he was arrested in Florida. Hardy contends that the November 2010

images had little probative value because (1) the images did not depict sexual

contact between an adult male and an underage boy, (2) the images were not

mentioned to Paul, and (3) Hardy did not have the images on his laptop when he

arrived at the home. Hardy also contends that any probative value the images may

have had was outweighed by the prejudice resulting from the admission of the

description of the images, as evidence that a defendant has possessed child


                                          7
              Case: 12-14034     Date Filed: 05/29/2013   Page: 8 of 12


pornography is extremely prejudicial. Hardy asserts that the evidence was

especially damaging in his case, as his intent was such a disputed issue at trial.

      A district court’s evidentiary rulings under Rule 404(b) are reviewed for an

abuse of discretion. United States v. Ramirez, 426 F.3d 1344, 1354 (11th Cir.

2005). Evidence of a person’s character is not admissible for the purpose of

proving action in conformity therewith on a particular occasion. Fed.R.Evid.

404(a); United States v. Stephens, 365 F.3d 967, 975 (11th Cir. 2004) (holding that

there is a broad prohibition on the introduction of character evidence). Evidence

falls outside of the scope of Rule 404 when it is inextricably intertwined with the

evidence regarding the charged offense. United States v. Edouard, 485 F.3d 1324,

1344 (11th Cir. 2007).

      Rule 404(b), however, allows evidence of other acts to be admitted for the

purpose of showing a defendant’s intent. Fed.R.Evid. 404(b). To be admissible,

the Rule 404(b) evidence must be: (1) relevant to an issue other than the

defendant’s character; (2) proved sufficiently to permit a jury determination that

the defendant committed the act; and (3) of such a character that its probative value

is not substantially outweighed by undue prejudice, as well as satisfying the other

requirements of Fed.R.Evid. 403. United States v. Jernigan, 341 F.3d 1273, 1280

(11th Cir. 2003). With respect to the first prong, evidence is relevant where it has

a tendency to make a fact of consequence more or less probable than it would be


                                           8
               Case: 12-14034     Date Filed: 05/29/2013   Page: 9 of 12


without the evidence. Fed.R.Evid. 401. With respect to various offenses, we have

held that a defendant who pleads not guilty renders his intent a material issue,

absent the defendant taking affirmative steps to remove intent as an issue. See

United States v. Zapata, 139 F.3d 1355, 1357-58 (11th Cir. 1998) (addressing

intent as to a drug-trafficking offense); United States v. Taylor, 417 F.3d 1176,

1182 (11th Cir. 2005) (addressing intent as to a felon-in-possession offense). To

establish relevance under the first prong, it must be determined that the extrinsic

act requires the same intent as the charged offense. See United States v. Dickerson,

248 F.3d 1036, 1047 (11th Cir. 2001). The “same intent” requirement will be

satisfied if the prior act and the charged crime “involve the same mental state.” Id.

        In applying the third prong of the Rule 404(b) test, the probative value of the

Rule 404(b) evidence must not be substantially outweighed by its prejudicial

effect. Jernigan, 341 F.3d at 1282. To make this determination, a district court

must assess all the circumstances surrounding the extrinsic offense, including

prosecutorial need, overall similarity between the extrinsic act and the charged

offense, and temporal remoteness. Id. A district court’s limiting instruction can

reduce the risk of undue prejudice. Edouard, 485 F.3d at 1346. A similarity

between the other act and a charged offense will make the other act highly

probative as to a defendant’s intent in the charged offense. Ramirez, 426 F.3d at

1354.


                                           9
             Case: 12-14034     Date Filed: 05/29/2013    Page: 10 of 12


      Here, the district court did not abuse its discretion in finding that the

evidence of Hardy’s prior possession of child pornography was admissible under

Rule 404(b). In examining the first prong of the Rule 404(b) analysis, Hardy

rendered his intent a material issue by pleading not guilty. See Zapata, 139 F.3d at

1357-58; Taylor, 417 F.3d at 1182. Further, in his post-arrest statement, which he

mentioned in his opening statement and was admitted at trial, he stated that he

never intended to actually engage in sexual activity with Paul. On

cross-examination, Hardy also asked McMullen several questions calculated to

demonstrate that McMullen had “led Mr. Hardy on” and that Hardy’s statements

during the conversations were merely his fantasies. Thus, Hardy actively disputed

that he had the requisite intent throughout the trial. Next, the possession of child

pornography depicting young boys and the charged offense involve the same

mental state, as both involve a sexual interest in young boys. See Dickerson, 248

F.3d at 1047. As the district court determined, it is plain that evidence indicating

that Hardy was sexually interested in young boys makes it more likely that he

intended to persuade, induce, entice, or coerce a 12-year-old boy to engage in

sexual activity with him. See Fed.R.Evid. 401. Additionally, evidence that Hardy

had possessed actual child pornography was relevant to proving that his interest

extended beyond mere fantasy or just talk. Thus, we conclude that the evidence

was relevant to showing Hardy’s intent and that the first prong of the Rule 404(b)


                                          10
             Case: 12-14034     Date Filed: 05/29/2013    Page: 11 of 12


analysis is satisfied. Hardy does not dispute that he actually possessed the

November 2010 images, and thus, the second prong of the Rule 404(b) analysis is

also met.

      Next, the probative value of the images was not substantially outweighed by

their prejudicial effect. The images were probative of showing Hardy’s sexual

interest in boys, and thus, his intent to entice a 12-year-old boy to engage in sexual

activity. The government had a need for this evidence, as Hardy indicated in his

post-arrest statement that (1) he only intended to “hang out” with Paul, and (2) his

conversations with Paul were like a “big brother type deal” and made him feel as

though he was “mentoring or helping.” Evidence of his sexual interest in young

boys was probative of showing that he engaged with conversations with Paul

online with the intent to achieve his assent to unlawful sexual activity, as opposed

to mentoring Paul without ever intending to entice him to engage in sexual activity.

The images also are not so remote in time that they no longer could be considered

probative of Hardy’s intent. See United States v. Lampley, 68 F.3d 1296, 1300

(11th Cir. 1995) (providing that a 15-year time-span did not render the extrinsic

acts too remote for proper consideration, despite the fact that the acts involving

drugs differed in nature).

      Further, any prejudicial effect caused by the descriptions of the images was

reduced because, at the time a witness described three of the November 2010


                                          11
             Case: 12-14034    Date Filed: 05/29/2013   Page: 12 of 12


images, the jury already was aware that Hardy had possessed child pornography.

Further, the images were not admitted, but were only described to the jury, and the

court also provided a limiting instruction as to the use of the images. See Edouard,

485 F.3d at 1346. Thus, the probative value of the images was not substantially

outweighed by undue prejudice. Therefore, we conclude that the district court did

not abuse its discretion in admitting descriptions of the November 2010 images.

      For the foregoing reasons, we affirm Hardy’s conviction.

      AFFIRMED.




                                         12